Exhibit 10.2

LEASE EXTENSION

This Lease Extension is entered into as of March 1, 2011 by and between MILBURN,
LLC (“Landlord”) and VERA BRADLEY, INC. (successor in interest to VERA BRADLEY
DESIGNS, INC.) (“Tenant”).

Landlord and Tenant agree that the attached Lease for the real estate commonly
known as 2208 Production Road, Fort Wayne, IN 46808 is extended upon the same
terms and conditions for two (2) years from March 1, 2011 to February 28, 2013.

Dated: April             , 2011 in Fort Wayne, Indiana.

 

  MILBURN, LLC       VERA BRADLEY, INC. By:         By:       P. Michael Miller
      David R. Traylor   Member       Treasurer “LANDLORD”   “TENANT”